Title: To George Washington from Samuel Canfield, 8 September 1782
From: Canfield, Samuel
To: Washington, George


                  
                     Sir
                     Garrison near Stamford 8th Septr 1782
                  
                  I have to acquaint your Excellency that a Boat from the enemy’s post at Lloyd’s Neck with seven men on board came into Norwalk a few days past and brought with them one Captain Quintard and his Boat’s Crew who were taken prisoners by the Enemy some time past and permitted to return on Parole, they were secured by some of the Inhabitants (after they came on shore) and brought to this place. They do not pretend that they came under Sanction of a Flag of Truce but say they were permitted by the Commanding Officer at Lloyd’s Neck to bring Capt. Quintard & his People to that place, they are all persons that formerly belonged to this State and joined the enemy a considerable time ago.  I would wish to have your Excellency’s orders respecting them. and have the honour to be with great respect your Excellency’s most Obedient humble Servant
                  
                     Samll Canfield
                     
                  
                Enclosure
                                    
                     
                        Sir
                        Salem Sepr the 7 1782
                     
                     Mr Peter Quintard Having Made application for Henery Finch a Prisoner to the State of New York in order to Exchange for William John Warner, and as he will be under the Necesity of Returning to the Prison Ship, I Shall agree that Said Finch Shall be Exchanged for Sd Warner, whome you will Direct to be Delivered up to the Barer in order that Coll Sr John May Send him in.  I am Sir &c. &c. &c.
                     
                        Thos Thomas
                     
                  
                  
               